ORDER
Upon consideration of the petition for disciplinary or remedial action based upon the reciprocal discipline filed in the above entitled matter in accordance with Md. Rules 16-751 and 16-773 and no response having been made by John Henry Partridge, the respondent, to the show cause order, it is this 8th day of July, 2005
ORDERED, by the Court of Appeals of Maryland, that John Henry Partridge be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of John Henry Partridge from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).